DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (hereinafter Chen) (US 2019/0212749 A1) in view of Nakashima (US 2008/0091974 A1).

As to claim 1, Chen teaches an information processing device comprising (an information processing device that guides vehicles through vehicle maneuvers using machine learning models) (Title; Abstract; Fig. 8C): 
	a memory (data store(s) 828 or the memory that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations) (Fig. 8C; claim 14); and 
	a monitoring processor (CPU(s) 806 or GPU(s) 808 on SoC 804(A)) that is coupled to the memory (data store(s) 828 or the memory that stores instructions that, when executed by the one or more processors, cause the one or more processors to perform operations) (Fig. 8C).
Chen does not teach wherein the monitoring processor is configured to, in accordance with temperature information of a chip on which a plurality of monitored processors are mounted, stop execution of tasks designated as having low degrees of priority that are set in advance, among a plurality of tasks that are respectively executed at any of the plurality of monitored processors (Fig. 8C).  
However, Nakashima teaches an information processing device for a driving vehicle comprising a memory (such as RAM 18, ROM 16, etc.), and a CPU Core 50 processor that is coupled to the memory.  The processor has temperature sensors TEMP 80, TEMP 82, TEMP 84, TEMP 86, etc., which monitor the temperature of processors such as CPU Core 50, CPU Core 52, CPU Core 54, CPU Core 56.  Furthermore, execution of tasks are stopped for low degrees of priority that are set in advance from its “stop processing operation” due to lower priority processing, wherein the order of priorities are predetermined, among a plurality of tasks that are respectively executed at any of the plurality of monitored processors (Abstract; Fig. 2; [0003]; [0009]; [0013]; [0031]; [0044]; [0053]; [0065]; claim 7).  Finally, priority degrees of processing is assigned to the plurality of processor cores, wherein processes/tasks related to vehicle safety travel control are given the highest degree of processing priority ([0012]; [0037]; [0090]-[0092]; [0151]).
It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Chen’s information processing system and method such that it would include the feature of wherein the monitoring processor is configured to, in accordance with temperature information of a chip on which a plurality of monitored processors are mounted, stop execution of tasks designated as having low degrees of priority that are set in advance, among a plurality of tasks that are respectively executed at any of the plurality of monitored Nakashima.  The suggestion/motivation for doing so would have been to provide the predicted result of reducing clock frequencies of processor(s) (for processes of lower priority degrees that are less critical to vehicle safety traveling) while maintaining the execution of processes related to high priority degrees (critical to vehicle safety traveling) (Nakashima – Abstract; [0012]; [0090]-[0092]; [0151]).

As to claim 6, Chen teaches wherein: the information processing device (SoC 804(A), SOC 804(B), etc.) is installed in a vehicle (autonomous vehicle 140), and the plurality of tasks are tasks that cause processings relating to automatic driving of the vehicle to be carried out by any of the plurality of monitored processors (CPU(s) 806, CPU(s) 818, GPU(s) 808, GPU(s) 820, etc.) (Figure 8C).

As to claim 7, Chen teaches wherein tasks, which are designated as having high degrees of priority that are set in advance, among the plurality of tasks are tasks that cause any of the plurality of monitored processors to carry out processes that carry out throttle operation (via throttle/accelerator 852), brake operation (via brake actuator 848) and steering wheel operation (via steering actuators 856) of the vehicle (autonomous vehicle 140) (Fig. 8A).  Nakashima teaches that high degrees of priority are related to drive assist software or processes of vehicle safety travel control (Abstract; [0012]; [0090]-[0092]; [0151]). One of ordinary skill in the art would know that throttle, brake and steering wheel operations are related to vehicle drive assistance as well as vehicle safety travel control.

As to claim 8, Chen teaches wherein the chip is an SoC (SoC(s) 804) ([0204]; Fig. 8C).

As to claim 9, it is rejected for the same reasons as stated in the rejection of claim 1.

Claims 2-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakashima, and further in view of Shimotomo et al. (hereinafter Shimotomo) (US 2010/0030395).

As to claim 2, Nakashima teaches wherein the monitoring processor is configured to compute a value of a change in temperature of the chip as temperature information of the chip, and to, in a case in which it is determined that a temperature of the chip will rise to greater than or equal to a first threshold value, stop execution of the tasks designated as having low degrees of priority ([0003]; Abstract; [0012]; [0090]-[0092]; [0151])).  Nakashima does not teach that its value of a change in temperature of a chip is predicted.  Chen does not teach this feature either.  However, Shimotomo teaches calculating a temperature prediction measured by a temperature sensor to exceed a threshold temperature based on a present measurement temperature, a rate of rise (or change) in the present measurement temperature, and the threshold temperature so that processor configuration can be changed based on the prediction time ([0017]; [0068]).  It would have been obvious to one of ordinary skill in the art before the effective date of the application to modify Chen in view of Nakashima such that it would include the feature of predicting its change in temperature of a chip, as taught and suggested in Shimotomo.  The suggestion/motivation for doing so would have been to provide the predicted result of being able to minimize the amount of reduction in the processing capability, i.e., Shimotomo - [0017]).

As to claim 3, Shimotomo teaches wherein the monitoring processor is configured to, in a case in which it is predicted that the temperature of the chip will fall to less than the first threshold value, restart execution of the tasks designated as having low degrees of priority and for which execution has been stopped (returning to process after being stopped when threshold is no longer exceeded) ([0068]; claim 9).

As to claim 4, Shimotomo teaches wherein the monitoring processor is configured to, in a case in which it is predicted that the temperature of the chip will become greater than or equal to a second threshold value that is higher than the first threshold value, stop execution of more tasks than in a case in which the temperature of the chip will become greater than or equal to the first threshold value ([0015]-[0017]; [0058]-[0062]; [0068]; claim 9).  Nakashima teaches wherein the tasks are stopped in order starting from a lowest degree of priority (Abstract; Fig. 2; [0003]; [0009]; [0013]; [0031]; [0044]; [0053]; [0065]; claim 7).

As to claim 10, it is rejected for the same reasons as stated in the rejection of claim 2.

As to claim 11, it is rejected for the same reasons as stated in the rejection of claim 3.

As to claim 12, it is rejected for the same reasons as stated in the rejection of claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakashima, and further in view of Majumdar (US 2017/0371719 A1).

As to claim 5, Chen in view of Nakashima does not teach wherein: CPUs and GPUs are included among the plurality of monitored processors, and the monitoring processor is configured to, in a case in which it is predicted that temperatures of the GPUs will rise to greater than or equal to a first threshold value and it is not predicted that temperatures of the CPUs will rise to greater than or equal to a second threshold value, cause tasks that have been executed at the GPUs to be executed at the CPUs instead of the GPUs.  However, Majumdar teaches a temperature-aware task scheduling and proactive power management that has an SoC 200 that includes a plurality of processing units such as GPU 224 and CPU 228 and is able to predict a rate at which a processing unit’s temperature will change (temperature margin 216 for GPUs; temperature gradient 218 for CPUs) when executing a task and based on the evaluation of these various temperature values (Abstract; Fig. 2; [0029]-[0034] [0054]), it is determined if the task scheduler 212 is to schedule a GPU-only task 208 to a CPU 228 or 230 (last 3 sentences of [0034]).  It would have been obvious to one of ordinary skill in the art to modify the SoC of Chen in view of Nakashima such that it would include the feature of wherein: CPUs and GPUs are included among the plurality of monitored processors, and the monitoring processor is configured to, in a case in which it is predicted that temperatures of the GPUs will rise to greater than or equal to a first threshold value and it is not predicted that temperatures of the CPUs will rise to greater than or Majumdar.  The suggestion/motivation for doing so would have been to provide the predicted result of minimizing non-uniform heat generation on the SoC by scheduling pending tasks from the task queue to the processing units based on the thermal metrics for the pending tasks, the thermal gradients of each processing unit, and the thermal margin available on each processing unit, which would thus help achieve its highest performance.  In addition, efficiency of operation of the SoC would be increased and maintained through the use of the teachings’ intelligent thermal management schemes (Majumdar – Abstract; [0002]).

As to claim 13, it is rejected for the same reasons as stated in the rejection of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ditty et al. teaches a system-on-a-chip for use in e.g. self-driving patrol car, that has a graphical processing unit for providing massively parallel processing, and a memory device interface for enabling system-on-a-chip to operate as an autonomous vehicle controller.
Konishi (US 2018/0335775 A1) teaches an automatic traveling control device for a vehicle, that has a signal processing device for outputting a signal for instructing stopping driving functions to be executed by a control device when a temperature outputs from an output device exceeds a temperature threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH TANG whose telephone number is (571)272-3772. The examiner can normally be reached Monday-Friday 7AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH TANG/Primary Examiner, Art Unit 2199